Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-6, 8-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 10,867,241 B1) (“Rogers”) in view of Padmanabhan et al. (US 2017/0185904 A1) (“Padmanabhan”).
As to claim 1, Rogers teaches a computerized method executed by at least one processor, the method comprising:
identifying a request to synchronize a trained neural network from a backend system to a client device, wherein synchronizing the trained neural network to the client device enables offline execution of the trained neural network; [Rogers generally relates to “enabling off-line deep neural network operations on client computing platforms” (col. 1, lines 13-14). Col. 4, lines 15-21 teaches a server 102 (i.e., backend system) comprising a cloud neural synchronization component 118. Col. 4, lines 32-45 further teaches that that the “synchronization component 118” is “configured to facilitate sharing of information between the cloud machine learning model and the client-side machine learning model. Such information may include model states of the cloud machine learning model and/or the client-side machine learning model.” See also FIG. 2. With respect to the limitation of “a request to synchronize…,” it is noted that the claim does not require the “request” to be generated by the client device, nor does it require the request to be in any particular form or communicated over a communications network. Rogers teaches this limitation at col. 4, lines 39-45: “In some implementations, the sharing of model states occurs on a periodic basis. In some implementations, the sharing of model states occurs responsive to the client computing platform 104 coming online.” Since Rogers teaches that the sharing of model states has a trigger that is either periodic timing or “responsive to the client computing platform 104 coming online,” Rogers implicitly discloses “identifying a request.” That is, the trigger for model sharing in Rogers constitutes a “request to synchronize…” With respect to the limitation of “trained,” see col. 8, lines 27-28: “At an operation 208, server(s) 102 may improve the cloud machine learning model.” As shown in FIG. 2, the model stored on server is continuously updated (i.e., trained).] and
in response to identifying the request: 
identifying a neural network model defining the trained neural network, the neural network model associated with a current configuration; [Col. 4, lines 32-45: “The synchronization component 118 may be configured to facilitate sharing of information between the cloud machine learning model and the client-side machine learning model. Such information may include model states of the cloud machine learning model.”]
identifying a set of data for the trained neural network to execute; [Col. 4, lines 46-55: “The synchronization component 118 may be configured to facilitate sharing of information beyond the model states between the cloud machine learning model and the client-side machine learning model. Such information beyond the model states may include one or more of images, images within images, symbols, logos, objects, tags, videos, audio, geolocation, accelerometer data, metadata, and/or other information.” This “information beyond the model states” is used as training data (i.e., input for the trained neural network), as disclosed in claim 13 of Rogers: “updating the model parameters of the client-side machine learning model based on the other training information from the other computing device, wherein the training information and the other training information comprise images, images within images, symbols, logos, objects, tags videos, audio, text, geolocation,  accelerometer data, or metadata.” See also col. 3, line 65, which teaches improving the client model using other information.]
obtaining the set of data; [Col. 4, lines 46-55, quoted above (“sharing of information beyond the model states...”)] and
transmitting a representation of the trained neural network to the client device, wherein the transmitted representation includes an offline version of the neural network model and the current configuration of the trained neural network and the obtained set of data. [Col. 4, lines 32-45, quoted above (“sharing of information…Such information may include model states of the cloud machine learning model.), and Col. 4, lines 46-55, quoted above (“The synchronization component 118 may be configured to facilitate sharing of information beyond the model states...”). It is noted that the “model states of the cloud machine learning model” described in Rogers reads on the limitation of “offline version of the 
	While Rogers teaches transmitting a set of data that is used as input by the neural network, Rogers does not specifically teach “identifying an input definition associated with the trained neural network, wherein the input definition defines [the] set of data” (such that the obtained set of data is “defined by the identified input definition”) and does not teach the detail that the set of data is “required as input.” 
	  Padmanabhan, in an analogous art, teaches the above limitations. Padmanabhan “generally relates to machine learning models used by enterprises for customer-related predictions” ([0002]). Therefore, Padmanabhan is in the same field of endeavor as the claimed invention (machine learning). 
	In particular, Padmanabhan teaches “identifying an input definition associated with the trained neural network, wherein the input definition defines [the] set of data” (such that the obtained set of data is “defined by the identified input definition”) [[0060]: “At operation 204, data source definitions, i.e. user inputs identifying one or more data sources, are received from the user. As explained with reference to FIG. 1, the user may specify one or more data sources, for example server addresses, to provide the apparatus 100 with addresses of data stores from which to fetch or receive data related to a plurality of customers of an enterprise.” See also [0068]: “…invoking fetching of data from user defined (or identified) one or more data sources, or uploaded data sources in the memory 104.” Note that the retrieved data is used for model training and execution. See [0050]: “to generate a training data sample and a testing data sample from the retrieved data.” It is noted that the limitation of “associated with the trained neural network” is met when teachings of Padmanabhan are incorporated into Rogers, since Rogers teaches that the retrieved set of data is associated with the trained neural network.] and that the set of data is “required as input” for the model [As noted above [0060] teaches that the identified data sources are defined by a user. Therefore, they are considered to be “required as input” by a user.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rogers with the teachings of Padmanabhan by modifying the retrieval of the set of data in Rogers to include “identifying an input definition associated with the trained neural network, wherein the input definition defines [the] set of data required as input for the trained neural network to execute,” such that the obtained set of data is “defined by the identified input definition.” The motivation for doing so would have been to retrieve data for model training use in a selective manner, in accordance with the requirements of a user, as suggested by Padmanabhan (see parts cited above).  

As to claim 2, the combination of Rogers and Padmanabhan teaches the method of claim 1, further comprising storing the representation of the trained neural network at the client device in response to the transmission. [Rogers, Col. 3, lines 23-25: “…a client-side machine learning model configured to facilitate deep neural network operations on structured data.” Rogers, Col. 3, lines 59-65: “The client-side learning component 110 may be configured to improve the client-side machine learning model based on one or more of new model states… and/or other information.” Since the one or more new model states and other information are utilized at the client device, they are considered to be stored at the client device.]

As to claim 3, the combination of Rogers and Padmanabhan teaches the method of claim 2, wherein, in response to a request to execute the trained neural network at the client device, the client device executes the trained neural network using the offline version of the neural network model and the current configuration of the trained neural network and the obtained set of data. [Rogers, Col. 3, lines 59-65: “The client-side learning component 110 may be configured to improve the client-side machine learning model based on one or more of new model states… and/or other information.” The feature of “a request to execute the trained neural network at the client device” is implied from Rogers, col. 4, lines 3-14: “the client-side learning component 110 may be configured to improve the client-side machine learning model in real time or near-real time. In some implementations, learning from this data may occur in a software developer kit (SDK). The SDK may provide a low latency and no-wireless-network-connection capability to recognize new things in the world. In some implementations, learning may occur on an application programing interface (API) platform.”]  

As to claim 4, the combination of Rogers and Padmanabhan teaches the method of claim 1, wherein the client device comprises a mobile device. [Rogers, col. 5, lines 62-67: “client computing platform 104 may include one or more of…a laptop computer, a handheld computer, a tablet computing platform, a NetBook, a Smartphone, a gaming console, and/or other computing platforms.”]

As to claim 5, the combination of Rogers and Padmanabhan teaches the method of claim 1, wherein the input definition defines at least one predefined query associated with the set of data required as input for the trained neural network to execute, [Padmanabhan, [0060]: “At operation 204, data source definitions, i.e. user inputs identifying one or more data sources, are received from the user. As explained with reference to FIG. 1, the user may specify one or more data sources, for example server addresses, to provide the apparatus 100 with addresses of data stores from which to fetch or receive data related to a plurality of customers of an enterprise.”]  and wherein obtaining the set of data defined by the identified input definition comprises executing the at least one predefined query on a set of backend data to obtain the set of data responsive to the at least one predefined query. [Padmanabhan, [0060], as quoted above, and [0068]: “…invoking fetching of data from user defined (or identified) one or more data sources, or uploaded data sources in the memory 104.”]

As to claim 6, the combination of Rogers and Padmanabhan teaches the method of claim 1, wherein the request to synchronize the trained neural network to the client device comprises a request to initially synchronize the trained neural network to the client device. [Rogers, Col. 9, lines 5-6: “Operations 214 and 216 illustrate that the learning processes of system 100 can be recursive” (referring to the recursion shown in FIG. 2), wherein, as noted above, the learning process include synchronization as described in Rogers, Col. lines 32-45: “sharing of information between the cloud machine learning model and the client-side machine learning model. Such information may include model states of the cloud machine learning model.” Since the synchronization is repeated, a request for the first synchronization may be considered to be a request to initially synchronize. It is noted that “initially synchronize” has been interpreted to refer to the performance of an initial synchronization, based on paragraph 41 of the specification, which discusses “initial synchronization.”]

As to claim 8, the combination of Rogers and Padmanabhan teaches the method of claim 1, wherein the input definition includes at least one user input to be received at runtime. [Padmanabhan, [0060]: “At operation 204, data source definitions, i.e. user inputs identifying one or more data sources, are received from the user. As explained with reference to FIG. 1, the user may specify one or more data sources, for example server addresses, to provide the apparatus 100 with addresses of data stores from which to fetch or receive data related to a plurality of customers of an enterprise.” That is, the source definitions may be user inputs. With respect to the claim recitation of “to be received at runtime,” the claim does not define the processes associated with the “runtime.” Therefore, this limitation reads on receiving the user input at any time involving a computer process. Note that Padmanabhan teaches that user inputs are received electronically via an API ([0014]).]

As to claims 9-14 and 16, these claims are directed to a system for performing operations that are the same or substantially the same as those recited in claims 1-6 and 8, respectively. Therefore, the rejections made to claims 1-6 and 8 are applied to claims 9-14 and 16.
Additionally, Rogers teaches a system comprising: at least one processor; [Col. 6, line 6 et seq.: “Server(s) 102 may include electronic storage 128, one or more processors 132, and/or other components.”] and a memory communicatively coupled to the at least one processor, the memory storing instructions which, when executed, cause the at least one processor to perform operations [Col. 4, lines 15-16: “The server(s) 102 may be configured to execute machine-readable instructions 112”; col. 6, line 18: “Electronic storage 126 and 128 may comprise non-transitory storage media that electronically stores information.”] 

As to claims 17-19, these claims are directed to a system for performing operations that are the same or substantially the same as those recited in claims 1, 3, and 5, respectively. Regarding claim 18, it is noted that this claim corresponds to the combined recitations of claim 2 and claim 3, which depends from claim 2. 
Therefore, the rejections made to claims 1, 3, and 5 (including the rejection made to claim 2, from which claim 3 depend) are applied to claims 17-19. 
Additionally, Rogers teaches a non-transitory computer-readable medium storing instructions which, when executed, cause at least one processor to perform operations [Col. 6, line 6 et seq.: “Server(s) 102 may include electronic storage 128, one or more processors 132, and/or other components.” Col. 4, lines 15-16: “The server(s) 102 may be configured to execute machine-readable instructions 112”; col. 6, line 18: “Electronic storage 126 and 128 may comprise non-transitory storage media that electronically stores information.”] 

2.	Claims 7, 15, and 20 are rejected over Rogers in view of Padmanabhan, and further in view of Julian (US 2015/0324686 A1) and Bendre et al. (US 2018/0322415 A1) (“Bendre”). 
As to claim 7, the combination of Rogers and Padmanabhan teaches the method of claim 1, but does not teach the further limitations recited in the instant claim.
Julian, in an analogous art, teaches the further limitations. Julian generally relates to “systems and methods for distributed model learning” ([0003]), particularly for “artificial neural networks” ([0005]). Julian is in the same field of endeavor as the claimed invention (machine learning). 
The method in Julian utilizes a central server and multiple user devices, as shown in Fig. 9. User devices may be mobile devices (see, e.g., [0106]). [[0150] generally teaches “distributing or pushing out the model updates to the devices.” In particular, Julian teaches wherein the request to synchronize the trained neural network to the client device comprises a request to perform a delta synchronization to the client device, [Delta synchronization is taught at [0152]: “compress the model weight updates using an algorithm based on the previous model weight values…for model Wk+1, the central server may compute Wk+1−Wk and then use a standard compression process on the resulting vector, which should have small values to send the model update. When a user (device) receives the update, the device may decompress it and add it to the previous model.” With respect to the limitation of “a request to perform a delta synchronization,” Julian teaches that the computation of model weight updates is in response to receipt model weight updates from a plurality of mobile devices ([0106]), which corresponds to a request.] wherein identifying the neural network model comprises identifying at least one change to the neural network model since a previous synchronization to the client device, [[0152], quote above (“for model Wk+1, the central server may compute Wk+1−Wk…”) Additionally, [0108] (under the heading “computing model updates”) teaches that Wk+1 is computed based on Wk and adding a value η representing the change to the neural network model since a previous synchronization.] and wherein transmitting the representation of the trained neural network to the client device comprises transmitting any modifications to the trained neural network to the client device [[0152], quoted above (“…use a standard compression process on the resulting vector, which should have small values to send the model update. When a user (device) receives the update, the device may decompress it and add it to the previous model…”] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rogers and Padmanabhan with the teachings of Julian by modifying the teachings of Rogers such that “the request to synchronize the trained neural network to the client device comprises a request to perform a delta synchronization to the client device”, “identifying the neural network model comprises identifying at least one change to the neural network model since a previous synchronization to the client device”, and “transmitting the representation of the trained neural network to the client device comprises transmitting any modifications to the trained neural network to the client device.” The motivation for doing so would have been to updating models on client devices without consuming a large amount of bandwidth, as suggested by Julian, [0150] (“Distributing or pushing out the model updates to the devices may also consume a large amount of bandwidth. There are several approaches that may be implemented to reduce the bandwidth.”).
The combination of Rogers, Padmanabhan, and Julian does not teach that the transmitting the representation includes “transmitting any modifications to the set of data defined by the identified input definition since the previous synchronization.”
Bendre, in an analogous art, teaches the above limitations. Bendre generally relates to “machine learning with distributed training” (see title). Therefore, Bendre is in the same field of endeavor as the claimed invention (machine learning).
As described in [0110], Bendre generally teaches a computer system 602 (backend server) and a plurality of trainer devices 606, which may be regarded as client devices. Bendre teaches “transmitting any modifications to the set of data defined by the identified input definition since the previous synchronization” [[0168]: “the disclosed arrangement could allow for generating an updated ML model and for using that updated ML model to carry out additional prediction(s)…the computing system 602 could provide the updated training data to that ML trainer device, so that the ML trainer device could generate an updated ML model based on the updated training data.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Rogers, Padmanabhan, and Julian with the teachings of Bendre by modifying the transmission of the representation to further include “transmitting any modifications to the set of data defined by the identified input definition since the previous synchronization” as taught by Bendre, in order for the receiving device to generate an updated model based on the updated data, as suggested by Bendre ([0168], quoted above).

As to claims 15 and 20, the further limitations recited in these claims are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claims 15 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170193402A1 (Grehant) teaches querying an original set of training data based on an input definition to select a subset of the data to refine a machine learning model. 
US9747440B2 (Gupta) teaches a user request, and subsequent download or update, of a user-selected machine learning model.
US20090171679A1 (Salgado) teaches business data access client for online/offline use 
US20180032915A1 (Nagaragu) teaches transmitting machine learning models to edge devices for edge analytics.
US20180144244A1 (Masoud) teaches distributed clinical workflow training of deep learning neural networks.
US8429103B1 (Aradhye) teaches downloading data from a server to train a machine learning model.
US20170091651A1 (Miao) teaches delta synchronization and downloading training data from a central server onto a client device.
US20080104195A1 (Hawkins) teaches offline execution of web applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124